Title: To George Washington from Thomas Sim Lee, 26 December 1779
From: Lee, Thomas Sim
To: Washington, George


        
          Sir,
          Annapolis December 26th 1779
        
        I had the honor to receive your Excellency’s Letter of the 16th Inst. in the Evening of the 24th.
        The important subject of it was instantly Communicated to the General Assembly of this State which happily was then setting and I have the pleasure to assure your Excellency the Resolution of that Honorable Body is to make the most Vigorous Exertions in sending forward every Supply the State is capable of furnishing. The Enclosure is a Copy of the Law passed for the

purpose, which I trust is a clear manifestation of their laudable intentions and which, judging of the disposition of other States from our own, I flatter myself, affords a well grounded hope that the wants of the Army will be speedily satisfied. I have the Honor to be with the most respectful Attachmt Your Excellencys Most Obedient and Most Humble Servant
        
          Tho. Sim Lee
        
      